Case 1:20-cv-00503-MJR Document 17 Filed 08/17/21 Page 1 of 11

TATED Ui* 7
KD 2 FILED et ON
Oo \A\
AUG 17 2021

\

    
 
 

   

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF NEW YORK e

1Ry ce /
Wee XS. Loewencut-H< wh
SSTERN DISTRICL OS

 
 

 

MICHAEL U., 20-CV-0503-MJR
DECISION AND ORDER
Plaintiff,
-\-

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

Pursuant to 28 U.S.C. § 636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 16)

Plaintiff Michael U." (‘plaintiff’) brings this action pursuant to 42 U.S.C. §§ 405(g)
and 1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social
Security (“Commissioner” or “defendant”) denying his application for Supplemental
Security Income (“SSI”) under the Social Security Act (the “Act”). Both parties have
moved for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure. For the following reasons, plaintiffs motion (Dkt. No. 13) is denied and

defendant’s motion (Dkt. No. 14) is granted.

 

' In accordance with the District's November 18, 2020, Standing Order, plaintiff is identified by first name
and last initial.
Case 1:20-cv-00503-MJR Document 17 Filed 08/17/21 Page 2 of 11

BACKGROUND?
Plaintiff filed an application for SSI on June 15, 2016, alleging disability beginning
June 13, 2015. His claim was denied at the initial level, and again following a video
hearing before an Administrative Law Judge (“ALJ”). (Tr. 15-24, 31-62) The Appeals
Council denied plaintiffs request for review on February 26, 2020. (Tr. 1-6) This action

followed. (Dkt. No. 1)

DISCUSSION

l. scope of Judicial Review

The Court’s review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is; supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “‘whether the record,

read as a whole, yields such evidence as would allow a réasonabie mind to accept the

 

* The Court presumes the parties’ familiarity with the case.

* Citations to “Tr__” refer to the pages of the administrative transcript. (Dkt. No. 10)

2
Case 1:20-cv-00503-MJR Document17 Filed 08/17/21 Page 3 of 11

conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act’s standard of review. The first is that “[iJt is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second tule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner’s decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. Id.

lI. Standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. §423(d)(1)(A). The Commissioner may find the
claimant disabled “only if his physical or mental impairment or impairments are of such
severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work
which exists in the national economy, regardless of whether such work exists in the

immediate area in which he lives, or whether a specific job vacancy exists for him, or
Case 1:20-cv-00503-MJR Document 17 Filed 08/17/21 Page 4 of 11

whether he would be hired if he applied for work.” fd. §423(d)(2)(A). The Commissioner
must make these determinations based on “objective medical facts, diagnoses or medical
opinions based on these facts, subjective evidence of pain or disability, and . . . [the
claimant's] educational background, age, and work experience.” Dumas v. Schweiker,
712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)(4).
First, the Commissioner determines whether the claimant is “working” and whether that
work “is substantial gainful activity.” /d. §404.1520(b). If the claimant. is engaged in
substantial gainful activity, the claimant is “not disabled regardless of [his or her] medical
condition or... age, education, and work experience.” /d. Second, if the claimant is not
engaged in substantiai gainful activity, the Commissioner asks whether the claimant has
a “severe impairment.” Id. §404.1520(c). To make this determination, the Commissioner
asks whether the claimant has “any impairment or combination of impairments which
significantly limits [the claimant's] physical or mental ability to do basic work activities.”
id. As with the first step, if the claimant does not have a severe impairment, he or she is
not disabled regardless of any other factors or considerations. /d. Third, if the claimant
does have a severe impairment, the Commissioner asks two additional questions: first,
whether that severe impairment meets the Act's duration requirement, and second,
whether the severe impairment is either listed in Appendix 1 of the Commissioner's

regulations or is “equal to” an impairment listed in Appendix 1. /d. §404.1520(d). If the
Case 1:20-cv-00503-MJR Document17 Filed 08/17/21 Page 5of11

claimant satisfies both requirements of step three, the Commissioner will find that he or
she is disabled without regard to his. or her age, education, and work experience. /d.

If the claimant does not have the severe impairment required by step three, the
Commissioners analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant's] residual functional
capacity [“RFC’] based on all the relevant medical-and other evidence’ in the record. /d.
§404.1520(¢). RFC “is the most [the claimant] can still do despite [his or her] limitations.”
id. §404.1545(a)(1). The Commissioner's assessment of the claimant's RFC is then
applied at steps four and five. At step four, the Commissioner “compare[s] [the] residual
functional capacity assessment . . . with the physical and mental demands of [the
claimant's] past relevant work.” /d. §404.1520(f). If, based on that comparison, the
claimant is able to perform his or her past relevant work, the Commissioner will find that
the claimant is not disabled within the meaning of the Act. /a. Finally, if the claimant
cannot perform his or her past relevant work or does not have any past relevant work,
then at the fifth step the Commissioner considers whether, based on the claimant's RFC,
age, education, and work experience, the claimant “can make an adjustment to other
work.” Id. §404.1520(g)(1)._ If the claimant can adjust to other work, he or she is not
disabled. /d. If, however, the claimant cannot adjust to other work, he or she is disabled
within the meaning of the Act. fd.

The burden through steps one through four described above rests on the claimant.
If the claimant carries their burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the

claimant could perform.” Carrol, 705 F.2d at 642.

 
Case 1:20-cv-00503-MJR Document 17 Filed 08/17/21 Page 6 of 11

Ul. The ALJ's Decision

The ALJ followed the required five-step analysis for evaluating plaintiff's claim.
Under step one, the ALJ found that plaintiff did not engage in substantial gainful activity
since the application date of June 15, 2016. (Tr. 17) At step two, the ALJ found that
plaintiff had the severe impairments of anxiety; social phobia; panic disorder; language
learning disorder, and irritable bowel syndrome (“IBS”). (Tr. 17) At step three, the ALJ
determined that plaintiff did not have an impairment or combination of impairments that
met or medically equaled the Listings. (Tr. 18) Before proceeding to step four, the ALJ
found that plaintiff had the RFC to perform

a full range of work at all exertional levels but with the following

nonexertional limitations: the claimant must avoid concentrated exposure to

fumes, odors, dusts, gasses, and poorly ventilated areas; the claimant must

avoid exposure to concentrated chemicals; the claimant must avoid

extreme heat, wetness, or humidity; the claimant is limited to simple,

unskilled work, in a low stress job, with only occasional decisionmaking;

only occasional changes in the work setting; no public contact but this does

not preclude superficial contact with public; occasional interaction with

coworkers and supervision; and the claimant would be off-task up to 5% of

any given work day.
(Tr. 19-20) The ALJ then found at step four that plaintiff had no past relevant work. (Tr.
23) At step five, the ALJ found that considering plaintiffs age, education, work
experience, and RFC, jobs existed in the national economy which plaintiff could perform.
(Tr. 23-24) Accordingly, the ALJ found that plaintiff had not been under a disability within
the meaning of the Act. (Tr. 24)

IV. Plaintiffs Challenge

Plaintiff seeks remand of the Commissioner's decision on the basis that the ALJ

relied on his own lay opinion in formulating the RFC, which in turn was unsupported by

substantial evidence. (Dkt. No. 13-1 at 11-14) Specifically, plaintiff asserts that the ALJ

6
Case 1:20-cv-00503-MJR Document 17 Filed 08/17/21 Page 7 of 11

“did not cite to a medical opinion or useful assessment as support because the
administrative record was devoid of such evidence,” and “instead simpl[y] summarized
the gastroenterology treatment notes.” (/d. at 12)4 The Court does not agree that remand
is required.

At the outset, the Court observes that “[ujnder the subsiantial-evidence standard,
a court looks to an existing administrative record and asks whether it contains ‘sufficién(t]
evidence’ to support the agency’s factual determinations. Biestek y. Berryhill, 139 S. Ct.
1148, 1154 (2019) (citation omitted). To that end, the Second Circuit Court of Appeals
has held that “[a]ithough an ALJ's conclusion may not perfectly correspond with any of
the opinions of medical sources cited in his decision, he was entitled to weigh all of the
evidence available to make an RFC finding that was consistent with the record as a
whole.” Maita v. Astrue, 508 Fed. Appx. 53, 56 (2d Cir. 2013) (citing Richardson v.
Perales, 402 U.S. 389, 399 (1971) (“We therefore are presented with the not uncommon
situation of conflicting medical evidence. The trier of fact has the duty to resolve that
conflict.”}); see also Corbiere v. Berryhill, 760 Fed. Appx. 54, 56 (2d Cir 2019) (affirming
Commissioner's final decision despite the lack of a medical opinion expressly speaking
to the physical portion of the RFC determination of sedentary work, relying instead on the
relevant medical findings in the treatment notes); Monroe v. Comm’r of Soc. Sec., 676
Fed. Appx.. 5, 9 (2d Cir. 2017) (finding that the ALJ could rely on treatment notes and
activities of daily to formulate the RFC assessment, and rejected the argument that a
medical opinion was required); Johnson v. Colvin, 669 Fed. Appx. 44, 46 (2d Cir. 2016)

(explaining that an ALJ looks to “all of the relevant medical and other evidence” including

 

* Plaintiffs motion addresses only the severe impairment of IBS.

7
Case 1:20-cv-00503-MJR Document 17 Filed 08/17/21 Page 8 of 11

relevant medical reports, medical history, and statements from the claimant when
assessing an applicant's RFC).

Here, the ALJ’s decision is clear that he relied on plaintiffs treatment notes and
testimony, explicitly acknowledging that “the evidence of record does not contain an
opinion supporting disabling limitations. stemming from [plaintiff's] physical limitations.”
(Tr. 23) The ALJ extensively summarized plaintiffs treatment notes, which revealed
moderate symptoms and improvement with prescription medication. Examinations
revealed no acute distress and positive bowel sounds. (Tr. 21) The ALJ also noted
plaintiff's activities of daily living, as reported to his physician, which included renovating
a house, assisting with chores, and caring for his grandmother. (Tr. 21-22) Finally, the
ALJ cited to the administrative hearing, during which plaintiff testified that his IBS
symptoms were controlled by the prescription medication Viberzi, that he had no side
effects from that medication, and that he had not been hospitalized for IBS. He further
testified that with medication, he had a ‘little trouble” in the form of flare-ups. The
medication reduced his bowel movements from 3-4 to 2-3 per day for no longer than 15
minutes ata time. (Tr. 21-22; see Tr. 40-41, 49-50) Considering plaintiff's moderate pain
sympioms as demonstrated by the evidence of record and plaintiffs testimony, the ALJ
assessed a non-exertionai limitation of 5% off-task behavior in the RFC. (Tr. 21) Plaintiff
has not cited to any medical evidence that his IBS caused. additional work-related
limitations rendering him unable to function within the parameters of the RFC finding. See
generally Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (Plaintiff bears the burden

of proof at steps one through four of the sequential analysis).
Case 1:20-cv-00503-MJR Document17 Filed 08/17/21 Page 9 of 11

Plaintiff cites. to Alazawi v. Comm’r of Soc. Sec., No. 18-CV-00633, 2019 WL
4183910 (W.D.N.Y. Sept. 4, 2019), in support of his request for remand, but that case is
not persuasive under these circumstances. In Alazawi, the ALJ rejected a treating
medical opinion that was supported by evidence in the record, which included diagnoses
of diverticulitis, colitis, and Crohn's disease; positive findings contained in a-CT scan and
colonoscopy; a hospitalization for bowel obstruction; and reports of severe symptoms
stemming from the plaintiff's condition. 2019 WL 4183910, at*3. The District Court found,
then, that remand was warranted because the ALJ erroneously relied on a consultative
examiner's opinion to support his RFC determination that the plaintiff lacked limitations
due to his Crohn's disease. /d. The record in this case contains no such opinion, and
plaintiff does not point to any evidence to support additional limitations beyond those
assessed by the ALJ.

Finally, contrary to plaintiffs assertion that “ALJ summarized the gastroenterology
records as support,” but “did not articulate a link between their notations of abdominal
pain and diarrhea and the RFC determination,” see Dkt. No. 13-1 at 14, the ALJ did
explain the nexus between plaintiff's treatment notes, testimony, daily activities, and the
formulated RFC, while explicitly acknowledging the absence of an opinion supporting
disabling limitations stemming from plaintiff's physical impairments. (See Tr. 21-23) The
ALJ therefore did not rely on his own lay opinion. See Curry v. Comm’r of Soc. Sec., No.
20-1472, 2021 WL 1942331, at *2 n.3 (2d Cir. May 14, 2021) (‘An RFC finding is
administrative in nature, not medical, and its determination is within the province of the
ALJ, as the Commissioner's regulations make clear... The ALJ did not draw medical

conclusions; instead, and pursuant to his. statutory authority, the ALJ considered the
Case 1:20-cv-00503-MJR Document 17 Filed 08/17/21 Page 10 of 11

medical and other evidence in the record in its totality to reach an RFC determination.”)
(citations omitted).

While plaintiff may disagree with the ALu’s treatment of the record evidence, the
question is not whether plaintiff can offer a plausible alternative evaluation of the record,
but whether substantial evidence supports the ALJ’s overall decision. See Cohen v.
Commrr of Soc. Sec., 643 Fed. Appx. 51, 52 (2d Cir. 2016) (stating that the court may not
substitute its own judgment for that of the Commissioner, even if it “might justifiably have
reached a different result upon a de novo review”) (quotation omitted). This Court
declines any invitation to reweigh the evidence presented to the ALJ. See Lewis v. Colvin,
122 F. Supp. 3d 1, 7 (N.D.N.Y. 2015).

The Court finds that the ALJ’s decision is free of legal error and supported by

substantial evidence.

10

 
Case 1:20-cv-00503-MJR Document 17 Filed 08/17/21 Page 11 of 11

CONCLUSION

For the foregoing reasons, plaintiffs motion for judgment on the pleadings (Dkt.
No. 13) is denied and the Commissioner's motion for judgment on the pleadings (Dkt. No.

14) is granted.

The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.

Dated: August (S2921

Butalo, New York Au whet hie d..

MICHAEL J. ROEME
United States OEMER Judge

11

 
